Citation Nr: 0205999	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  99-20 259	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.

(The underlying issue of entitlement to service connection 
for an acquired psychiatric disability, including post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 17, 1977, to 
August 12, 1977.  

By rating decision dated in May 1981, a Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
veteran's claim for service connection for a psychiatric 
disability.  She was notified of this decision and of her 
right to appeal by a letter dated in the following month.  
Following the receipt of additional evidence, the RO again 
denied her claim and she was informed of this in July 1981.  
The veteran subsequently sought to reopen her claim for 
service connection for a psychiatric disability, but she was 
advised in a letter dated in December 1983 that she had to 
submit evidence showing a chronic psychiatric disability 
dating to service or evidence that the condition was manifest 
within one year of her discharge from service.  She was 
provided with notice of the RO's denial of her claim and of 
her right to appeal.  An appeal was not initiated.  See 
38 C.F.R. § 20.302 (2001).  

Service connection for an acquired psychiatric disability was 
again denied by the RO in an April 1997 rating action.  The 
veteran filed a timely appeal from this determination.  The 
Board notes that the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a psychiatric disability was 
addressed in a November 1998 rating decision.  

The Board is undertaking additional development concerning 
the issue of entitlement to service connection for an 
acquired psychiatric disability on a de novo basis and for 
PTSD pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.



FINDINGS OF FACT

1.  By letter dated in December 1983, the RO denied service 
connection for a psychiatric disability.

2.  The veteran was informed of her appellate rights, but a 
timely appeal was not filed.

3.  The evidence received since December 1983 includes 
medical records establishing that the veteran has an acquired 
psychiatric disability.

4.  The newly received evidence is neither cumulative nor 
redundant and is, in conjunction with the evidence previously 
of record, so significant that it must be considered in order 
to decide fairly the merits of the claim for service 
connection for an acquired psychiatric disability.


CONCLUSION OF LAW

The evidence received since December 1983 is new and 
material, and the claim for service connection for a 
psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105(c) (West 1991), a final 
decision by the RO may not thereafter be reopened and 
allowed.  The exception to this rule is found at 38 U.S.C.A. 
§ 5108, which provides that "[i]f new and material evidence 
is presented or secured with respect to a claim, which has 
been disallowed, the [VA] shall reopen the claim and review 
the former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
of the last final disallowance of the claim for service 
connection for a psychiatric disability in December 1983.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the United States Court of Appeals for 
Veterans Claims (Court) cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence that was of record at those times, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.


Old Evidence

The veteran's service medical records disclose that a TDP 
counseling report dated in June 1977 indicated that the 
veteran's acting corporal related that her behavior was 
getting out of hand.  Her drinking was starting to become a 
real problem.  Another entry later that month shows that the 
veteran kicked and hit the acting corporal.  It was noted 
that she took some pills that caused the hospital to pump her 
stomach.  The veteran was seen at the mental health clinic in 
July 1977 for psychiatric evaluation.  It was reported that 
she was undergoing a situational adjustment problem with 
identity crises being involved.  The results of the personal 
interview, mental status evaluation, psychological testing 
and a review of health records revealed no significant mental 
illness.  It was further noted that the veteran displayed an 
immature attitude toward tackling problems.  A psychiatric 
evaluation on the separation examination in July 1977 was 
normal.  

The veteran was hospitalized by the VA from April to June 
1981.  It was noted that she was admitted to the psychiatric 
ward after being transferred from another VA hospital because 
of an overdose of medications.  It was reported that the 
veteran had a long history of ethanol abuse and multiple drug 
use.  She had stayed in the psychiatric ward for evaluation 
of depression during that time and ego-dystonic homosexuality 
work-out.  The diagnoses were alcohol dependency, multiple 
drug dependency and psychosexual disorder, ego-dystonic 
homosexuality.

Prior Denials

The May 1981 rating action denied service connection on the 
basis that the veteran had a situational adjustment reaction 
and that this was a constitutional and developmental 
abnormality and was not aggravated in service.  Service 
connection for a nervous condition and sexual problems 
continued to be denied in the June 1981 rating action.  
Following her attempt to reopen her claim, the RO advised the 
veteran in a letter dated in December 1983 that her claim for 
service connection for a nervous condition had been 
previously denied.  The RO noted that the only condition in 
service was an acute situational reaction, and that in order 
to reopen her claim, she had to submit evidence showing a 
chronic psychological disability dating back to service or 
evidence that the condition was manifest within one year of 
her discharge from service.

New Evidence

The evidence submitted since the RO's letter of December 1983 
includes VA and private medical records and various 
statements from the veteran.  The diagnoses include bipolar 
disorder, schizophrenia and dysthymia.  This evidence is 
clearly new in that it was not previously of record.  In 
addition, it bears directly and substantially on the question 
before the Board, that is, whether the veteran has a 
psychiatric disability that is related to service.  
Specifically, because of the diagnoses not previously shown, 
the newly received evidence contributes to a more complete 
picture.  Hodge, supra.  This evidence is consequently of 
such significance that it must be considered in order to 
adjudicate the claim fairly.  The Board finds, accordingly, 
that the additional evidence is new and material, warranting 
reopening of the claim for service connection for an acquired 
psychiatric disability.

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  The Act also eliminated the previous requirement 
that a claim be well grounded before VA's duty to assist 
arose.  In this regard, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  Consequently, because the Board's decision is 
favorable to the veteran on the question of reopening, and as 
noted in the introduction above, because further development 
will be undertaken on the underlying service connection 
issue, action under the Veterans Claims Assistance Act of 
2000 is not required as to the claim to reopen.  


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a psychiatric disability.  
To this extent, the appeal is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

